Wagner, Judge,
delivered the opinion of the court.
The case was tried by consent of parties before the court, without the intervention of a jury. The court found a verdict for plaintiff, and rendered judgment thereon. No instructions or declarations of law were asked for or given on either side. There is no question of law presented or saved in a manner w'hich this court can review, and we will not undertake to weigh the evidence to determine whether it justified the finding of the trial court.
Judgment affirmed.
The other judges concur.